 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     JOSE ACOSTA,                                        Case No. 1:18-cv-00622-DAD-EPG
11
                    Plaintiff,                           ORDER RE: STIPULATED REQUEST FOR
12                                                       DISMISSAL OF ENTIRE ACTION WITH
            v.                                           PREJUDICE
13
     SIENACORP, et al.,
14                                                       (ECF No. 24)
                    Defendants.
15

16
          On October 16, 2018, Plaintiff Jose Acosta and Defendants Sienacorp, dba Me-N-Ed’s
17
     Victory Grill and Cantina, and Phoenix Land Enterprises, LLC, filed a stipulation to dismiss the
18
     entire action with prejudice. (ECF No. 24.) In light of the stipulation, the case has ended and is
19
     dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d
20
     688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is directed to close this case.
21

22 IT IS SO ORDERED.

23
      Dated:     October 17, 2018                            /s/
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
